Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 1 of 20




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 19-20603-CR-COOKE

  UNITED STATES OF AMERICA,

        Plaintiff,
  vs.

  ABDUL ALANI,

       Defendant.
  ____________________________________/

               MOTION FOR COMPASSIONATE RELEASE

        Mr. Alani respectfully submits this motion seeking compassionate release

  pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A). Specifically, Mr. Alani

  requests that the Court promptly resentence him to time served (approximately 8

  months), with the remaining custodial portion of his sentence (approximately 24

  months, accounting for good time credit) to be served in home confinement. As the

  Court is aware, we are in the midst of an unprecedented health crisis. Mr. Alani,

  suffers from a preexisting medical condition which makes him among those most

  vulnerable to suffer serious, if not fatal, complications were he to contract the COVID-

  19 virus.

        This memorandum contends that Mr. Alani’s post-sentencing release is

  appropriate under Title 18, U.S.C. § 3145 which empowers this Court to order his

  release.



                                             1
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 2 of 20




                                    BACKGROUND

        Mr. Alani was arrested on September 5, 2019 and charged in a single count

  indictment of attempted destruction of an aircraft operated in interstate, overseas or

  foreign air commerce pursuant to Title 18 U.S.C. §32(a)(1) and (a)(8). He was denied

  bond and has remained in custody since his arrest. He pleaded guilty on December

  18, 2019 and was sentenced on March 4, 2020 to 37 months in prison followed by

  three years of supervised release. Although Mr. Alani was designated to a facility

  outside of Florida, Mr. Alani remains at the FDC Miami pending his relocation to the

  designated facility.

      A. The COVID-19 Pandemic

        The United States and the world are currently in the midst of a serious and

  urgent public health crisis. On March 11, 2020, the World Health Organization

  officially classified COVID-19, a new strain of coronavirus, as a global pandemic.1 As

  of two weeks ago, the Centers for Disease Control and Prevention (CDC) reported

  that COVID-19 has infected over 180,000 people across the United States, leading to

  more than 3,600 deaths.2 The CDC and other public health organizations have

  identified individuals who are particularly susceptible to COVID-19, and who are at

  the greatest risk for life-threatening consequences should they contract it. These

  higher risk categories include older adults; individuals with HIV or other immune-




  1
    WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar.
  11, 2020), available at https://bit.ly/2W8dwpS.
  2 See CDC, Cases in U.S., available at https://www.cdc.gov/coronavirus/2019-

  ncov/cases-updates/cases-in-us.html.
                                            2
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 3 of 20




  compromising diseases; those with asthma and lung disease; and those with

  hypertension.3

      According to information gathered from the Bureau of Prisons website, as of the

  preparation of this motion, there have been 4084 reported cases in the BOP out of a

  population of 151, 083 which provides for a 2.7031% infection rate. (DE 36-1).

      B. Mr. Alani’s Serious Health Conditions

      Mr. Alani is 60 years old. He squarely falls within the CDC’s high-risk

  classification: he is 60 years or older, he suffers from reoccurring bronchitis, with

  which he has battled for years. As described in the medical records which will be

  provided confidentially to the court and opposing counsel, Mr. Alani has suffered from

  chronic bronchitis and respiratory problems. Some may have been as a result of his

  work at American Airlines as an airline mechanic where he was regularly exposed to

  jet fuel fumes and which aggravated his condition.

      Although it was a reoccurring condition which Mr. Alani treated as needed, that

  condition can potentially be a death sentence if he were to come in contact with the

  COVID-19 virus, given that the virus attacks the respiratory system.4 Upon being



  3 See CDC, Are You at Higher Risk for Severe Illness?, available
  athttps://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-
  complications.html;Anna Miller, et al., 10 common health conditions that may
  increase risk of death from the coronavirus, including diabetes and heart disease,
  Business Insider (Mar. 23, 2020) (collecting scientific reports of disease), available
  at https://www.businessinsider.com/hypertension-diabetes-conditions-that-make-
  coronavirus-more-deadly-2020-3.
  4Moderate to Sever Asthma and chronic lung diseases place a person at higher risk
  of complications from COVID-19. https://www.cdc.gov/coronavirus/2019-ncov/need-
  extra-precautions/groups-at-higher-risk.html#asthma
                                             3
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 4 of 20




  informed that Mr. Alani was in federal custody and in conditions where he was not

  able to satisfactorily social distance himself from other inmates, his treating doctor

  wrote a brief letter describing Mr. Alani’s condition. (DE 36-2). Undersigned counsel

  followed up by requesting the supporting medical records, which as already noted,

  will be provided confidentially and will be referred to as Exhibit 1, and which describe

  a history of reoccurring bronchitis. In addition, counsel will provide medical records

  from other treating doctors in 2017 and 2018 which demonstrate a chronic respiratory

  condition. (Exhibits 2 and 3).

     C. The First Step Act and this Court’s Expansive Authority to Reduce a Sentence


     Under a section of the recently-enacted First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i),

  a sentencing court, upon motion of the Director of the Bureau of Prisons, or upon

  motion of the defendant after the defendant has fully exhausted all administrative

  rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

  behalf or the lapse of 30 days from the receipt of such a request by the warden of the

  defendant’s facility, whichever is earlier, may reduce the term of imprisonment …,

  after considering the factors set forth in §3553(a) to the extent that they are

  applicable, if it finds that

         (i) extraordinary and compelling reasons warrant such a reduction; …
         and that such a reduction is consistent with applicable policy statements
         issued by the Sentencing Commission ….


  18 U.S.C. §3582(c)(1)(A).




                                             4
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 5 of 20




        The relevant Sentencing Commission policy statement defines “extraordinary

  and compelling reasons” to include a defendant’s medical conditions, age, family

  circumstances, and “other reasons.” See U.S.S.G. § 1B1.13, Application Note 1. The

  Commission also requires that the “defendant is not a danger to the safety of any

  other person or to the community.” Id.

        Fundamentally, the First Step Act’s changes to the compassionate release

  regime - titled “Increasing the Use and Transparency of Compassionate Release” -

  were designed to help get more eligible, non-dangerous individuals out of prison. “The

  First Step [Act] was passed against the backdrop of a documented infrequency with

  which the BOP filed motions for a sentence reduction on behalf of defendants.” United

  States v. Redd, No. 97 Cr. 06 (AJT), 2020 WL 1248493, at *7 (E.D. Va. Mar. 16, 2020).

  “Congress’s express purpose in implementing these changes was to expand the use of

  compassionate release sentence reductions ….” United States v. Young, No. 00 Cr. 02

  (AAT), 2020 WL 1047815, at *5 (M.D. Tenn. Mar. 4, 2020). The First Step Act sought

  to expand the use of compassionate release in two primary ways: First, the Act

  empowers defendants to petition district courts directly, rather than having to wait

  for the Bureau of Prisons to act. Second and relatedly, it shifts greater discretion to

  district courts to determine what constitutes “extraordinary and compelling” reasons

  for a sentence reduction under the statute. Essentially, with the First Step Act,

  Congress empowered the judiciary to take on the role the BOP once held as the

  functional adjudicator of compassionate release requests and enabled courts to grant




                                            5
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 6 of 20




  sentence reductions on the full array of grounds reasonably encompassed by the

  “extraordinary and compelling” standard set forth in the statute.

        As a result, by the plain terms of the statute, a district court’s authority to

  reduce a sentence pursuant to this provision is expansive: a district court may reduce

  a defendant’s prison sentence after considering the 18 U.S.C. §3553(a) factors if it

  finds “extraordinary and compelling” reasons for a reduction; that the reduction is

  “consistent with applicable policy statements issued by the Sentencing Commission”;

  and that the defendant does not present a danger to the community. See 18 U.S.C. §

  3582(c)(1)(A); see also, e.g., United States v. Wong Chi Fai, No. 93 Cr. 1340 (RJD),

  2019 WL 3428504, at *2 (E.D.N.Y. July 30, 2019). Nothing more is required.

        In particular, the weight of authority makes clear that a court’s power to

  reduce a sentence and grant compassionate release is not limited by Bureau of

  Prisons policies, or even by the specific factors enumerated by the Sentencing

  Commission in U.S.S.G. §1B1.13, Application Note 1(A)-(C). Most courts to consider

  the issue have found that district courts can reduce sentences for reasons “consistent”

  with Commission guidance, and that courts now stand in place of the Bureau of

  Prisons for purposes of the Guidelines’ “catch-all” provision in U.S.S.G. §1B1.13

  Application Note 1(D). Courts therefore have expansive authority to define for

  themselves what constitutes “extraordinary and compelling” reasons to reduce a

  sentence.

        Based on this authority, district courts have reduced sentences for a variety of

  reasons - even if the reductions are opposed by the Bureau of Prisons and even if the



                                            6
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 7 of 20




  reasons do not fit neatly into the Sentencing Commission’s specifically enumerated

  reasons. See, e.g., Redd, 2020 WL 1248493 at *8, n.18 (collecting cases regarding

  court’s authority and reducing sentence based on severity of defendant’s “stacked”

  §924(c) sentences); Young, 2020 WL 1047815 at *5-6 (granting compassionate release

  and rejecting government argument that defendant’s motion should be denied

  because he did not meet the medical criteria in U.S.S.G. §1B1.13, finding that

  “district courts themselves have the power to determine what constitute

  extraordinary and compelling reasons for compassionate release”); United States v.

  Maumau, No. 08 Cr. 758 (TC), 2020 WL 806121, at *6 (D. Utah Feb. 18, 2020)

  (granting compassionate release based on severity of sentence and defendant’s young

  age at the time of the offenses); United States v. Urkevich, No. 03 Cr. 37, 2019 WL

  6037391, at *3 (D. Neb. Nov. 14, 2019) (granting motion and reducing sentence based

  on original sentence’s undue severity); United States v. Bucci, 409 F. Supp. 3d 1, 2 (D.

  Mass. 2019) (granting release because defendant was the sole available caregiver for

  his ailing mother, though Commission only listed caregiving for a partner, spouse, or

  minor child); United States v. Beck, No. 13 Cr. 186, 2019 WL 2716505, at *6 (M.D.N.C.

  June 28, 2019) (finding that “[w]hile the [Sentencing Commission’s] old policy

  statement provides helpful guidance, it does not constrain the Court’s independent

  assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence

  reduction” and granting release based on BOP’s mismanagement of defendant’s

  medical care). A district court’s order must be “consistent” with the Sentencing

  Commission’s guidance—but a court is not limited to the specific enumerated



                                             7
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 8 of 20




  examples set forth by the Commission in finding “extraordinary and compelling”

  reasons for release.

        This very court has recognized the dangers in Untied States v. Nieves Suarez,

  Case No. 18-20175-Cr-Cooke. Additionally, courts around the country are

  increasingly using this provision to grant compassionate release and reduce a

  defendant’s sentence based on the unique dangers posed to defendant’s by COVID-

  19. Indeed, specific to pre-existing respiratory conditions in particular, courts have

  held that the threat of contracting COVID-19 is grounds for granting relief around

  the country. See, United States v. Williams, 3:17-CR-121-(VAB)-1, 2020 WL 1974372

  (D. Conn. Apr. 24, 2020) (granting compassionate release to a defendant with asthma,

  hypertension, a history of kidney issues, and other medical conditions); United States

  v. Gorai, 2:18-cr-00220-JCM-CWH-1, 2020 WL 1975372 (D. Nev. Apr. 24, 2020)

  (granting compassionate release to a 34-year-old defendant with asthma as the only

  listed medical condition); United States v. Park, 16-cr-473 (RA), 2020 WL 1970603

  (S.D. N.Y. Apr. 24, 2020) (granting compassionate release to a 44-year-old defendant

  with asthma); United States v. Tillman, 1:07-cr-00197-PLM-1, 2020 WL 1950835

  (W.D. Mich. Apr. 23, 2020) (granting compassionate release to a defendant with

  asthma and diabetes); United States v. Gileno, 3:19-cr-161-(VAB)-1, 2020 WL

  1904666 (D. Conn. Apr. 17, 2020); United States v. Samy, 2:16-cr-20610-AJT-DRG-1,

  2020 WL 1888842 (E.D. Mich. Apr. 16, 2020); United States v. Ben-Yhwh, CR 15-

  00830 LEK, 2020 WL 1874125 (D. Haw. Apr. 13, 2020); United States v. Smith, 1:12-

  cr-00133-JFK-1, 2020 WL 1849748 (S.D.N.Y. Apr. 13, 2020); United States v. Wen,



                                            8
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 9 of 20




  6:17-CR-06173 EAW, 2020 WL 1845104 (W.D. N.Y. Apr. 13, 2020); United States v.

  Tran, 8:08-cr-00197-DOC-1, 2020 WL 1820520 (C.D. Cal. Apr. 10, 2020); United

  States v. Burrill, 17-CR-00491-RS-2, 2020 WL 1846788 (N.D. Cal. Apr. 10, 2020);

  United States v. McCarthy, 3:17-cr-00230-JCH-1, 2020 WL 1698732 (D. Conn. Apr. 8,

  2020); United States v. Hernandez, 1:18-cr-00834-PAE-4, 2020 WL 1684062 (S.D.

  N.Y. Apr. 2, 2020); United States v. Powell, No. 1:94-cr-316-ESH, 2020 WL 1698194

  (D.D.C. Mar. 28, 2020).

     D. Mr. Alani’s Application to the Bureau of Prisons

     On April 18, 2020, Mr. Alani’s daughter submitted a letter to the warden at FDC

  Miami asking for compassionate release of her father based on his medical condition

  and his age. In addition, on May 2, 2020, Mr. Alani submitted an internal request to

  the Bureau of Prisons to be released to serve the remainder of his sentence under

  home confinement because of his preexisting health conditions and the dangers that

  he faced as a result of COVID-19. (DE 36-3). On May 6, 2020, Mr. Alani was advised

  that the request was denied. (DE 36-4). Specifically, the BOP representative denied

  the request based on the nature of the offense, citing that Mr. Alani had been

  convicted of a crime of violence and a terrorist act. He was not. His crime was

  attempted destruction of an aircraft operated in interstate, overseas or foreign air

  commerce. He was never charged with any crime involving violence, terrorism, or a

  terrorist act. While the United States tried heartily to imply that Mr. Alani’s motives

  were terrorist driven, ostensibly because he is an Iraqi-born Muslim, naturalized U.S.

  Citizen. However, as this court noted at the sentencing hearing:



                                            9
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 10 of 20




         THE COURT: Now, did I miss something in the indictment because the
         indictment doesn’t charge anything related to terrorist or terrorist
         activity.


         MR. HUMMEL: That is correct, Your Honor, it is a charge of under the
         18 U.S.C. 32, which is Destructive tampering with Aircraft, and that’s
         what it was brought under. The connection that was talked about in –
         this is actually the first time I have seen this.


         THE COURT: Yes, I made a point of showing them to counsel because I
         didn’t want at some other time that someone would think somehow I
         was influenced by letters that called this case a terrorist case and
         counsel was unaware of them. I even shared with you one that was
         actually mailed….


         MR. HUMMEL: …..I will tell the Court that that was investigated. We
         do not have a linkage of Mr. Alani to being a member of ISIS.


         THE COURT: So, let’s -- I want the record to be clear. The United States
         viewed those materials, you engaged in an investigation surrounding
         this defendant and the United States did not feel they had sufficient
         evidence to proceed with any other charge other than the one contained
         in the indictment?


         MR. HUMMEL: That would be correct, Your Honor.


   (See the Sentencing Hearing Transcript, attached here as DE 36-5, pages 2 – 4. It

   was ordered but not docketed). As such, reliance by the Warden at FDC Miami on a

   determination that Mr. Alani does not qualify for Compassionate Release based on

                                              10
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 11 of 20




   the nature of his offense is incorrect. At this point, he has exhausted his

   administrative remedies and in addition, more than 30 days have passed since he

   requested the release.

         However, even if there was further action to be taken by Mr. Alani through the

   BOP, the court is not bound by a determination as to whether Mr. Alani has

   exhausted his administrative remedies. See, United States v. William H. Minor, Jr.,

   Case No. 18-Cr—80152-Middlebrooks (“Although § 3582(c)(1)(A) plainly imposes an

   administrative exhaustion requirement, the United States Supreme Court has held

   that, even in such circumstances, an exception exists where “the interests of the

   individual weigh heavily against requiring administrative exhaustion.” See

   McCarthy v. Madigan, 503 U.S. 140, 146 (1992); see also Washington v. Barr, 925

   F.3d 109, 118 (2d Cir. 2019) (“Even where exhaustion is seemingly mandated by

   statute . . . , the requirement is not absolute.”). One such exception exists where

   “requiring resort to the administrative remedy may occasion undue prejudice to

   subsequent assertion of a court action. Such prejudice may result, for example, from

   an unreasonable or indefinite timeframe for administrative action.” McCarthy, 503

   U.S. at 146–47 (1992)).

                                         ARGUMENT


      This Court should resentence Mr. Alani’s so that he can be immediately released

   from prison. The Court should convert the remaining sentence to home confinement

   by imposing a sentence of time served and 3 years of supervised release with a

   condition of approximately 24 months of home confinement (to expire on his currently


                                           11
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 12 of 20




   projected release date of April 21, 2022). This Court has the authority to make this

   reduction; this reduction would be fully consistent with the compassionate release

   statute and the 18 U.S.C. § 3553(a) sentencing factors; and this reduction is necessary

   to protect Mr. Alani’s life and health.

      A. Because of an ongoing emergency, the Court should hear Mr, Alani’s
         application to reduce her sentence now.


      As reflected in the statutory language, a defendant can apply directly to the

   sentencing court for compassionate release, even if the Bureau of Prisons declines to

   bring a motion on his behalf. Per the statute, Mr. Alani may apply directly to this

   Court 30 days after the BOP warden receives his request or after he has exhausted

   his administrative remedies, whichever is earlier. Although 30 days has not yet

   passed since Mr. Alani made his internal request, that request has been denied. At

   this time, we submit that this is an emergency situation in which the Court is

   empowered to immediately hear Mr. Alani’s application.

      Federal courts have previously found that they can hear applications prior to the

   expiration of 30 days (or the exhaustion of administrative remedies) if there is some

   emergency. See United States v. James Arberry, No. 15 Cr. 594 (JPO), ECF Docket

   No. 84 (S.D.N.Y. Nov. 12, 2019) (hearing and granting emergency compassionate

   release application of prisoner with cancer). This accords with general administrative

   law principles and the exception to administrative exhaustion requirements in

   numerous statutory schemes. See, e.g., Hendricks v. Zenon, 993 F.2d 664, 672 (9th

   Cir. 1993) (waiving requirement to exhaust administrative remedies where



                                             12
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 13 of 20




   “exceptional circumstances of peculiar urgency are shown to exist”) (citing Granberry

   v. Greer, 481 U.S. 129 (1987)); Washington v. Barr, 925 F.3d 109, 119 (2d Cir. 2019)

   (finding that administrative exhaustion requirements can be waived if delay would

   cause irreparable injury); Maxwell v. New York Univ., 407 F. App’x 524, 527 (2d Cir.

   2010) (same).

      More specifically, courts, in bulk, now have recognized that COVID-19 is an

   emergency situation and have waived the exhaustion requirements to grant

   immediate compassionate release. See United States v. Agustin Francisco Huneeus,

   No. 19 Cr. 10117 (IT), ECF Docket No. 642 (D. Mass. Mar. 17, 2020) (granting

   defendant’s emergency motion based on COVID-19); United States v. Wilson Perez,

   No. 17 Cr. 513 (AT), ECF Docket No. 98, (S.D.N.Y. Apr. 1, 2020) (granting release

   Case 1:16-cr-00473-RA based on health issues and finding court could waive

   exhaustion requirement; government did not object based on defendant’s medical

   conditions); United States v. Eli Dana, No. 14 Cr. 405 (JMF), ECF Docket No. 108

   (S.D.N.Y. Mar. 31, 2020) (granting compassionate release motion without exhaustion

   of administrative remedies, where government consented); United States v. Jose

   Maria Marin, No. 15 Cr. 252 (PKC), ECF Docket No. 1325-1326 (E.D.N.Y. Mar. 30,

   2020) (waiving exhaustion requirement and granting compassionate release to

   defendant based on special risks he faced from COVID-19); United States v. Teresa

   Ann Gonzalez, No. 18 Cr. 232 (TOR), ECF Docket No. 834 (E.D. Wa. Mar. 25, 2020)

   (waiving any further exhaustion attempts as futile and granting compassionate

   release based on defendant’s health issues and COVID-19 pandemic); United States



                                            13
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 14 of 20




   v. Pedro Muniz, No. 09 Cr. 199, ECF Docket No. 578 (S.D. Tex. Mar. 30, 2020)

   (granting compassionate release based on health conditions that made inmate

   susceptible to COVID-19; inmate had pending application, so had exhausted admin

   process); United States v. Samuel H. Powell, No. 94 Cr. 316 (ESH), ECF Docket No.

   97 (D.D.C. Mar. 27, 2020) (granting compassionate release for 55-year old defendant

   with respiratory problems in light of outbreak, without waiting for 30 days or other

   exhaustion of administrative remedies through the BOP).

      This is an emergency situation. Every additional day that Mr. Alani spends at

   FDC Miami increases the likelihood that he will contract COVID-19 if/when COVID-

   19 is detected there and he could fall ill. Any delay in hearing this motion will cause

   irreparable injury to Mr. Alani.

      B. The Court should grant Mr. Alani’s compassionate release.

      On the merits, this Court should grant Mr. Alani’s motion to immediately reduce

   his sentence, so that he can be released from prison. First, there are extraordinary

   and compelling reasons to grant this reduction. Because of his unique health issues,

   Mr. Alani faces a severe risk of contracting COVID-19 and suffering life-threatening

   consequences and complications if he does contract this disease. He is 60 years old

   and has precisely the kind of preexisting condition which makes him most vulnerable

   to the lethal effects of contracting COVID-19: a respiratory vulnerability. Under the

   current conditions at FDC Miami, he has very little ability to protect himself from

   contracting the disease and becoming severely ill. Because of the conditions of his

   confinement, he cannot avoid contact with infected areas or people, and cannot take



                                             14
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 15 of 20




   basic steps to ward off the disease. He obviously has no ability to self-isolate and no

   access to protective gear, or even basic hygiene supplies.

      In a very similar case, a judge in the Southern District of New York released a 44-

   year old defendant with asthma, see United States v. Park, 16-cr-473(RA), 2020

   WL1970603 (S.D.N.Y. Apr. 24, 2020)(Ms. Park’s medical conditions are precisely

   those that render a person increasingly likely to suffer a serious and potentially fatal

   case of COVID-19, if contracted. According to the Center for Disease Control and

   Prevention (the “CDC”), people with ailments that cause trouble breathing,

   particularly asthma, or compromise their immune system are at a significantly

   higher risk. See Center for Disease Control and Prevention, Coronavrius Disease

   2019   (COVID-19):     People   with    Asthma    (Apr.      24,   2020),   available   at

   https://www.cdc.gov/coronavirus/2019-ncov/need-extraprecautions/asthma.html

   (“People with moderate to severe asthma may be at higher risk of getting very sick

   from COVID-19.”); Center for Disease Control and Prevention, Coronavirus Disease

   2019 (COVID-19): At Risk for Severe Illness (Apr. 24, 2020), available at

   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groupsat-higher-

   risk.html (explaining that “people of any age who have serious underlying medical

   conditions,” including those with “[a]sthma (moderate-to-severe),” “[c]hronic lung

   disease,” “[s]erious heart conditions,” and conditions that can cause a person to be

   “immunocompromised”).)

      Second, granting this reduction would be completely consistent with the § 3553(a)

   factors and the other statutory prerequisites for compassionate release. This



                                             15
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 16 of 20




   application is based on a combination of Mr. Alani’s health and the other unique

   factors described above—in that regard, it is perfectly consistent with the Sentencing

   Commission’s guidance and easily fits within the “other reasons” contemplated by

   Application Note 1(D).

          Further, Mr. Alani is a nonviolent offender who does not present any danger

   to the community. His offense was motivated by frustration with the labor union and

   their inability to negotiate better pay for the airline employees at a time when he was

   financially in crisis.

          The court may recall that Mr. Alani is married and the father of 4 children. He

   explained to the court that despite having a good-paying job as an airline mechanic,

   Mr. Alani could not earn enough to support his family. He was committed to paying

   for his children’s college education so they would not be saddled with debt at

   graduation, but he simply could not afford that commitment and provide for his

   expenses. [DE 32]. In a moment of desperation, he thought to create a situation that

   would require him to work overtime and earn extra money. It was foolish,

   shortsighted, and hardly a long-term solution to his problem but he made that

   decision in a moment of desperation. However, he never placed anyone in real danger,

   as explained by the expert witness who provided sworn testimony for the sentencing

   hearing. He testified and explained that the system did precisely what he knew it

   would do – sound an alarm – that would require the mechanic crew to spend time

   repairing the problem and thereby, earning overtime pay. [DE 32-1].




                                             16
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 17 of 20




         At this time, he has been designated to FCI Jessup in Georgia and would still

   require transportation under conditions that cannot possibly guarantee basic

   protection from exposure to other individuals who may have contracted the virus. See

   Declaration of Doctor Jaimie Meyer (DE 36-6), which was filed in Foreman v. United

   States, 3:20-cv-555-VAB (April 24, 2020). See also Affidavit of Brie Williams, M.D.

   (DE 36-7).

         Outside the prison walls, Mr. Alani also enjoys strong support. He has been

   married to Flor Alani for 28 years and they have 4 children together ages: 25, 23, 22,

   and 20. All the family members have been consistently and steadfastly supportive of

   Mr. Alani throughout the litigation of the criminal case and now post-sentencing. Mr.

   Alani’s children all wrote letters prior to his sentencing hearing which this court

   considered. Since the outbreak of the COVID-19 pandemic, his daughter Jamila Alani

   petitioned this Court to consider compassionate release for her father. (DE 36-8). In

   addition, Representative Darren Soto, Member of the House of Representative for the

   9th District of Florida, also petitioned the FDC Miami for compassionate release. In

   the letter, Representative Soto references the pre-existing respiratory condition Mr.

   Alani has and, correctly notes that Mr. Alani’s conviction was for a non-violent crime.

   (DE 36-9).

         While Mr. Alani has not served a significant portion of his sentence, the last 6

   months of the time he has served have been under particularly punitive and difficult

   conditions. The post-quarantine conditions have resulted in complete lock-down

   conditions FDC, limited access to phone privileges, no access to computer privileges,



                                             17
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 18 of 20




   no visitation at all, and no outdoor exposure. These months served in heightened

   lockdown, coupled with his continuing home incarceration, should be completely

   sufficient for purposes of punishment and general deterrence.

         With respect to specific deterrence and rehabilitation, Mr. Alani has repeatedly

   expressed sincere remorse for his offense. Although he was denied bond, the main

   reason for the denial was the United States’ reference to “terrorism” for which there

   was no evidence. Ultimately, the United States was never able to produce any

   evidence of any ties to any terrorist group or activities, notwithstanding their efforts

   to fully investigate any connection between Mr. Alani and support for terrorism.

   Apart from the United States unsubstantiated reference to terrorism, Mr. Alani

   presented no danger to the community and no risk of recidivism. Mr. Alani can

   certainly reside safely in the community. If released, he has a stable residence to

   which to return and has treating doctors at the ready.

      C. The Court does not need to wait for Mr. Alani to complete a significant portion
         of his sentence


      To the extent that the government may argue that the defendant has not served

   a significant portion of his sentence, Ms. Alani notes that across the country, courts

   are resentencing defendants who have not completed significant portions of their

   sentence. See, United States v. Bess, Case No. 1:16-cr-156, Dkt. No. 97 (W.D.N.Y.

   Apr. 22, 2020) (releasing defendant less than one year into a term of imprisonment

   of 84 months in light of the “substantial risk” that unless the Court “lowers Bess’s

   sentence . . . he will become seriously ill and, with an unsettlingly high degree of



                                             18
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 19 of 20




   probability, serve a life sentence”); see also United States v. Curtis, Case No. 1:03-cr-

   533-BAH, Dkt. No. 238 (D.D.C. Apr. 22, 2020) (reducing six life sentences of child sex

   trafficker with a prior sex offense on his record to time-served in light of serious risks

   to his health); See United States v. Logan, 1:12-cr-307, DKt. No. 179 (N.D.N.Y. Apr.

   22, 2020) (releasing defendant 5 years into 148-month sentence due to COVID-19

   vulnerability); United States v. Ben-Yhwh, __F. Supp. 3d__, 2020 WL 1874125, at *

   (D. Haw. Apr. 13, 2020) (releasing defendant eight months into a 60-month sentence

   because, in light of his vulnerability to COVID-19, “prolong[ing] . . . his incarceration

   further . . . would be unnecessarily cruel”); United States v. Rodriguez, 2020 WL

   1536155, at *3 (E.D. Wash. Mar. 31, 2020) (Rice, J.) (releasing defendant

   approximately 1 month into her prison sentence because her “age category (over 60

   years of age) and her COPD and emphysema make her particularly vulnerable” to

   COVID-19)

      Then, as recently as yesterday, news outlets reported that Paul Manafort, who

   had only completed a fraction of his sentence, had been released under a

   compassionate release request. https://www.thedailybeast.com/paul-manafort-released-

   from-prison-to-escape-coronavirus-says-report?via=ios.

      D. Local Rule 88.9(a)(1) Certification

      Undersigned counsel contacted Assistant United States Attorney Randy Hummel

   for his position on this request. He has requested an opportunity to review the

   medical records prior to providing a position on the motion. Undersigned counsel will

   forward those to him and to the court in a separate e-mail correspondence in light of

   the personal information contained in those documents.
                                                19
Case 1:19-cr-20603-MGC Document 37 Entered on FLSD Docket 05/14/2020 Page 20 of 20




                                      CONCLUSION

           For the reasons described above, and considering all of the statutory factors,

   the Court should immediately grant Mr. Alani’s motion to reduce his sentence, and

   resentence him to time served, with three years of supervised release, with a special

   condition of twenty-four months of home confinement during this supervised release

   term.

                                           RESPECTFULLY SUBMITTED


                                           CELESTE SIBLESZ HIGGINS, ESQ.
                                           /s/Celeste S. Higgins
                                           Florida Bar No. 909718
                                           1001 Brickell Bay Drive, Suite 1200
                                           Miami, Florida 33131
                                           Tel: (786) 643-8263
                                           E-Mail: celeste@chigginslaw.com


                              CERTIFICATE OF SERVICE

           I hereby certify that on May 14, 2020, undersigned electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

   foregoing document is being served this day on all counsel of record in the manner

   specified, either via transmission of Notices of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not

   authorized to receive electronically Notices of Electronic Filing.

                                           /s/Celeste S. Higgins




                                             20
